Citation Nr: 1601565	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to an initial disability evaluation in excess of 10 percent prior to May 29, 2014, and of 30 percent as of May 29, 2014, for residuals of traumatic brain injury (TBI), to include migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision denying service connection for a bilateral knee disability and back disability, and a July 2010 rating decision granting service connection for post-traumatic headaches as a residual of post-concussive syndrome at 10 percent, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was later transferred to the RO in Atlanta, Georgia.

The Board has rephrased the Veteran's claim for an increased rating for headaches, as secondary to TBI, to residuals of TBI, to include headaches, in order to more completely capture the Veteran's disability picture.

The Veteran testified at a videoconference hearing in October 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Veteran was hospitalized and underwent a craniotomy.  Related treatment records are relevant to the Veteran's claim for residuals of TBI, to include headaches.  The Board must obtain any outstanding medical evidence from this hospitalization.  Additionally, there is little evidence documenting the extent of the Veteran's TBI residuals following his surgery; thus, the Board must remand for an examination to assess the level of the Veteran's current disability. 

Additionally, in June 2014, the Veteran underwent VA examinations of his back and knees.  The examinations and the examiner's etiology opinion and rationale were inadequate.  In relation to the Veteran's back, the examiner did not provide a statement as to whether she believed the Veteran's current back disability, minimal scoliosis, was related to service.  The examiner also did not opine as to whether the Veteran's scoliosis was a congenital disease or defect.  In relation to the Veteran's knees, the examiner stated that the condition was at least as likely as not incurred in or caused by service, but for rationale, merely cited that the Veteran used to have knee swelling from running, and now had a contusion on the left knee and normal right knee.  An addendum opinion produced in July 2014 clarified that the examiner believed that the Veteran's knee conditions were less likely than not related to service, because the knee contusion "is an acute and limited condition and would not be expected to be chronic or related to military service many years previous."  The examiner did not address the Veteran's lay contentions of injury in service, particularly his contention of ligament injury during Special Forces assessment.  Additionally, the Veteran's current diagnoses, if any, were not made clear in the examination.  The Board must remand in order to afford the Veteran adequate examinations for his back and knee conditions.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records regarding the Veteran's November 2015 craniotomy.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his TBI.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's TBI, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The November 2015 notification that the Veteran was hospitalized for a craniotomy.

ii) The Veteran's October 2015 hearing testimony regarding his TBI symptoms.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's TBI, and its impact on his employability and daily activities.  The examiner is admonished to provide opinions on the current state of all symptoms of the Veteran's TBI, not just the headaches for which he is currently compensated.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's back disability, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide current specific diagnoses of the Veteran's disability, and for each diagnosis, the examiner must provide an opinion including specific findings as to the following:

i) For any back condition diagnosis that is not congenital, whether it is at least as likely as not (50 percent or greater probability) that that particular diagnosis of the Veteran's back disability began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

ii) For any back condition that is congenital, including the Veteran's diagnosed scoliosis, the examiner is asked to opine whether the condition is a disease or a defect. For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. See VAOPGCPREC 82-90 (July 18, 1990).

iii) If a diagnosed condition, such as the Veteran's scoliosis, is determined to be a congenital disease (not a defect), than the examiner is asked to opine if it is at least as likely as not that the condition was permanently aggravated (worsened) by the Veteran's active military service.

iv) If a diagnosed condition, such as the Veteran's scoliosis, is determined to be a congenital defect (not a disease), the examiner is asked to opine whether it is at least as likely as not that the Veteran suffered a superimposed injury or disease to the back in service which resulted in additional disability.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral knee disability, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's October 2015 hearing testimony relating injuries to the Veteran's knees both while running in Germany and during a Special Forces assessment, where he claims he tore a ligament.

c) The examiner must provide current specific diagnoses of the Veteran's condition, and for each diagnosis, the examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that that particular diagnosis of the Veteran's bilateral knee condition began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


